Citation Nr: 0834919	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1981 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision.


FINDINGS OF FACT

1.  The medical evidence shows no more than moderate 
instability in the veteran's left knee.

2.  The veteran has a left knee range of motion from 0 to 78 
degrees, with pain occurring at 78 degrees.

3.  X-ray evidence reflects the presence of left knee 
arthritis.  

4.  The medical evidence does not reflect that the veteran's 
left knee scar is deep or causes limited motion in an area 
exceeding 6 square inches, that it is painful upon 
examination, or that it is unstable.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for left 
knee instability have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5257, 5260, 5261 (2007).

2.  Criteria for a separate compensable disability rating for 
left knee surgical scars have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, DCs 7801, 
7802, 7803, 7804 (2007).

3.  Criteria for a separate 10 percent rating for arthritis 
with pain on motion of the left knee have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.59, 
4.71a, DC 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's knee disability has been rated pursuant to DC 
5257 throughout the rating period on appeal.  Under DC 5257, 
10, 20, and 30 percent ratings for instability are assigned 
depending on whether the impairment of the knee, involving 
either recurrent subluxation or lateral instability, is 
slight, moderate, or severe, respectively.  The veteran's 
current 20 percent instability rating is assigned for 
moderate instability; thus, in order to receive a rating in 
excess of 20 percent under this code, the medical evidence 
must reflect severe instability.  

In addition to ratings based on instability, consideration is 
given to ratings based on limitation of motion of knee.  
Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 
provides that limitation of flexion to 60 degrees is rated as 
noncompensable, limitation of flexion to 45 degrees is rated 
as 10 percent disabling, limitation of flexion to 30 degrees 
is rated as 20 percent disabling, and limitation of flexion 
to 15 degrees is rated as 30 percent disabling.  DC 5261 
provides that limitation of extension to 5 degrees is rated 
as noncompensable, limitation of extension to 10 degrees is 
rated as 10 percent disabling, limitation of extension to 15 
degrees is rated as 20 percent disabling, limitation of 
extension to 20 degrees is rated as 30 percent disabling, 
limitation of extension to 30 degrees is rated as 40 percent 
disabling, and limitation of extension to 45 degrees is rated 
as 50 percent disabling.  Normal range of motion of the left 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71(a) Plate II.

A higher disability evaluation may be warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

The veteran has had a schedular 20 percent disability rating 
evaluation for her left knee since 1983.  This rating is 
protected.  In the year proceeding the rating on appeal, the 
veteran underwent arthroscopic surgery (in July 2005).  
Thereafter, she was awarded a temporary total disability 
rating for convalescence effective from July 5, 2005 to 
November 1, 2005, after which the scheduler 20 percent 
evaluation was resumed.  Accordingly, when reviewing the 
medical evidence applicable to the instant increased rating 
claim, the Board will not consider this convalescent period.
 
A January 2005 VA treatment record reflects that the veteran 
sought treatment for her left knee instability, reporting 
that it would give way and that she used a knee brace 
constantly.  The treating medical professional noted good 
varus/valgus stability and rendered a diagnosis of 
chondromalacia.  At a subsequent VA examination in April 
2005, the veteran reported that she wore a knee brace 
whenever standing for long periods of time and that without 
her knee brace, her knee would give way frequently.  Upon 
examining the veteran's knee, the examiner noted only slight 
lateral subluxation of the left patella, with a history of 
chronic instability, and chondromalacia.  The examiner also 
noted a decreased range of motion in the left knee from 0 to 
90 degrees to 60 degrees, with repetitive movement.

A December 2005 VA treatment record states that the veteran 
had restricted mobility of her left knee, but the treating 
medical professional did not include any specific flexion 
test results in the report.  An April 2006 VA treatment 
record reflects that the veteran was wearing a knee brace at 
that time although a description of instability was not 
provided.  At the veteran's June 2006 VA examination, the 
examiner noted that the range of motion of the veteran's left 
knee was limited to 100 degrees, with pain occurring at 100 
degrees of flexion, noting that the left knee showed no signs 
of weakness.  VA treatment records from June 2006 note that 
the veteran's cruciate and collateral ligaments were all 
stable.  

A January 2007 VA treatment record notes left knee 
instability and subluxation and a finding of "flexion 
limited to 20 degrees," although there is no explanation of 
how this was measured and to what extent the motion was 
limited by pain.   Finally, at the veteran's VA examination 
in May 2007, the examiner noted that the veteran's left knee 
evidenced no recurrent subluxation with a range of motion 
from 0 to 78 degrees with pain occurring at 78 degrees.

The foregoing evidence does not reflect severe 
instability/subluxation of the knee as to warrant an 
increased 30 percent evaluation.  As indicated, stability was 
described as "good" in January 2005, and the knee ligaments 
were described as "stable" in 2006.  No instability was 
noted on examination in May 2007.  Moreover, as to an 
evaluation in excess of 20 percent based on limitation of 
motion, while the veteran's medical records do reflect range 
of motion limitation, none of the medical evidence reveals 
limitation of extension, and the veteran's most recent VA 
examination failed to reveal even a noncompensable limitation 
of flexion.  (DC 5260 states that a noncompensable rating is 
applicable when the veteran's flexion is limited to 60 
degrees.)  Furthermore, while the veteran had some pain on 
range of motion testing at her most recent VA examination, 
she still had pain-free motion in her left knee from at least 
0 to 78 degrees with no evidence of weakness or fatigability 
on repetitive motion.  (The January 2007 report of "flexion 
to 20 degrees," appears to be an aberration, as it is so 
inconsistent with all other measurements in the appeal 
period, and as such, in the context of the other relevant 
records does not provide a basis for concluding the 
disability picture more nearly approximates the criteria for 
an increased rating based on limitation of motion.)  Thus, 
the Board concludes that the veteran is not entitled to a 
rating in excess of 20 percent.

The Board must also consider, however, whether a separate 
rating for arthritis and limitation of motion is warranted in 
this case, as provided by VA General Counsel opinion.  See 
VAOPGCPREC 23-97.  The veteran's medical records reflect that 
the veteran has been diagnosed with osteoarthritis of the 
left knee based on x-ray and MRI evidence of joint space 
narrowing.  Additionally, as outlined above, the veteran's 
range of motion tests do show decreased range of motion with 
pain, and although the veteran's current limitation of motion 
is not severe enough to warrant even a noncompensable rating 
under either DC 5260 or 5261, these findings and complaints 
provide a sufficient basis for a minimal compensable rating.  
See 38 C.F.R. § 4.59.  Accordingly, a separate10 percent 
rating for left knee arthritis with limitation of motion is 
granted.  

Additionally, in October 2005 the veteran requested that her 
left knee disability claim include a request for compensation 
for her painful scars.  10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that (1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated 
with underlying soft tissue damage); (2) cause limited motion 
and cover an area exceeding 6 square inches; (3) are 
superficial, do not cause limited motion, and cover an area 
of 144 square inches or greater (a superficial scar is one 
not associated with underlying soft tissue damage); (4) are 
superficial and unstable (an unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar); or (5) are superficial and painful on examination.

At the veteran's May 2007 VA examination, the examiner noted 
the presence of multiple endoscopy scars from orthopedic 
procedures.   Specifically, the examiner noted the presence 
of five scars, all of which measured 0.2 to 0.3 cm by 0.1 cm, 
noting some disfigurement and keloid formation of less than 6 
square inches, but no tenderness, ulceration, adherence, 
instability, tissue loss, inflammation, edema, or 
hypopigmentation.  Accordingly, the veteran's scars do not 
meet the above criteria because they are not deep, do not 
cause limited motion, cover area exceeding 144 square inches, 
are not painful upon examination, and are not unstable.  
Therefore, the veteran's request for additional compensation 
for her scars is denied.


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied by 
a September 2005 letter, which also informed the veteran that 
she must show that her service-connected knee disability had 
worsened in order to receive an increased disability rating.  
While this letter was sent a few months prior to her 
submission of her instant increased rating claim, it was sent 
in response to an earlier increased rating claim, which she 
then withdrew.  In addition, the veteran received the letter 
prior to the initial adjudication of the instant claim.  
Furthermore, a July 2006 statement of the case explained what 
evidence would warrant a higher rating per Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and the veteran's claim was 
subsequently readjudicated by a September 2006 rating 
decision.  The Board also notes that the veteran has been 
represented by a veterans service organization throughout the 
course of her claim.  Accordingly, the Board finds that any 
defect in the manner and timing of notice is harmless.  

With respect to the duty to assist, VA treatment records have 
been obtained.  The veteran was also provided with two VA 
examinations during the development of the instant claim.  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but she declined.  Accordingly, 
VA's notice and assistance obligations are satisfied.  


ORDER

A rating in excess of 20 percent for a left knee instability 
is denied.

A separate compensable rating for left knee surgical scars is 
denied.

A 10 percent rating for arthritis with limitation of motion 
of the left knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


